  

SECURITIES PURCHASE OPTION AGREEMENT

 

SECURITIES PURCHASE OPTION AGREEMENT (the “Agreement”), dated as of May 28,
2014, by and among ECO-STIM ENERGY SOLUTIONS, INC., a Nevada corporation, with
headquarters located at 2930 W. Sam Houston Pkwy N., Suite 275, Houston, TX
77043 (the “Issuer”), and the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. On the date hereof, the Issuer is executing and delivering (i) that certain
Convertible Note Facility Agreement (as amended, supplemented or otherwise
modified from time to time, the “Notes Agreement”), by and among the Issuer and
the Note Purchasers named therein, (ii) a Registration Rights Agreement (as
amended, supplemented or otherwise modified from time to time, the “Registration
Rights Agreement”) pursuant to which the Issuer will agree to provide certain
registration rights to the Note Purchasers, and, upon the Closing of the
securities purchase provided for herein, the Buyers with respect to the
Registrable Securities (as defined in the Registration Rights Agreement),
including the Common Stock (as defined below) that may be issued pursuant to
this Agreement, under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules and regulations promulgated thereunder, and applicable
state securities laws, and (iii) a Shareholders’ Rights Agreement (as amended,
supplemented or otherwise modified from time to time, the “Shareholders’ Rights
Agreement”) pursuant to which the Issuer and the other stockholders party
thereto will agree to provide certain director nomination rights, rights of
first refusal and lock-up/co-sale rights to the Note Purchasers, and, upon the
Closing of the securities purchase provided for herein, the Buyers.

 

B.  The execution and delivery of this Agreement by the Issuer is a condition
precedent under the Notes Agreement to the closing of the purchase by the Note
Purchasers of the Notes to be issued by the Issuer thereunder.

 

C. The Issuer and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act, and Rule 506(b) of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act.

 

D. The Issuer has authorized the issuance of shares of Common Stock of the
Issuer, subject to the Buyers’ exercise of their option to purchase Common
Stock, in accordance with the terms set forth herein.

 

E. Subject to the exercise of the Buyers’ option to purchase Common Stock as
provided herein, the Issuer wishes to sell to the Buyers, upon the terms and
conditions stated in this Agreement, that number of shares of Common Stock set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Issuer and each Buyer hereby
agree as follows:

 

1. DEFINITIONS. Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Notes Agreement, and the principles of
interpretation and other provisions of Section 1.2 and 1.3 of the Notes
Agreement shall apply to this Agreement mutatis mutandis. As used herein, the
term “Material Adverse Effect” shall have the meaning ascribed to such term in
the Notes Agreement, and in addition, shall mean any material adverse effect on
the business, properties, assets, operations, results of operations, or
condition (financial or otherwise) of the Issuer and its Subsidiaries, taken as
a whole, or on the transactions contemplated by this Agreement or by the
agreements and instruments to be entered into in connection with this Agreement
(collectively, “Transaction Documents”), or the ability of the Issuer to perform
its obligations under this Agreement, the Registration Rights Agreement or the
Shareholders’ Rights Agreement. “Option Expiration Date” means the day that is
the later to occur of (x) thirty (30) days after the date of this Agreement (or,
if such day is not a Business Day, the next succeeding Business Day), or (y) the
day that is ten (10) Business Days after the day as of which all of the
conditions set forth in Sections 0 and 7 (other than the conditions set forth in
Section 7 (xiv)) below have been satisfied or waived (or, if such day is not a
Business Day, the next succeeding Business Day).

 

2. PURCHASE AND SALE OF SHARES.

 

(a) Optional Purchase of Shares. The Issuer hereby grants to the Buyers the
right to purchase 1,333,333 shares of Common Stock in the aggregate
(collectively, the “Shares”, allocated among the Buyers as described in column
(3) on the attached Schedule of Buyers (where indicated by the context, the term
“Shares” refers to those Shares to be purchased by a particular Buyer), at the
Buyers’ election and in their sole discretion (such right, the “Option”). The
Buyers’ right to exercise the Option shall expire at 12 midnight, New York City
time, of the Option Expiration Date. The Option is exercisable by written notice
delivered by the Buyers to the Issuer. If the Buyers timely exercise the Option,
subject to the satisfaction or waiver of the conditions set forth in Sections 6
and 7 below, the Issuer shall issue and sell to each Buyer, and the Buyers
jointly and severally shall purchase from the Issuer on the Closing Date (as
defined below), that number of the Shares as is set forth opposite each Buyer’s
name in column (3) of the attached Schedule of Buyers.

 

(b) Closing. The date and time of the closing of the purchase of the Shares (the
“Closing”) by the Buyers shall be 10:00 a.m., New York City time, on such date
as shall be mutually agreed to by the Issuer and each Buyer, which in no event
shall be more than the (10) Business Days after the exercise of the Option (such
date on which the Closing actually occurs, the “Closing Date”), after
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below, at the offices of Norton Rose Fulbright, 666
Fifth Avenue, New York, NY 10103.

 

(c) Purchase Price. The aggregate purchase price for the Shares to be purchased
by each Buyer at the Closing (the “Purchase Price”) shall be the amount set
forth opposite each Buyer’s name in column (4) of the Schedule of Buyers. Each
Buyer shall pay $6.00 for each Share to be purchased by such Buyer at the
Closing.

 

- 2 -

 

 

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its
applicable purchase price to the Issuer for the Shares to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Issuer’s written wire instructions and (ii) the Issuer shall
irrevocably instruct the transfer agent for its Common Stock, Pacific Stock
Transfer Co. (the “Transfer Agent”), to deliver to each Buyer one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 3(h) hereof), evidencing the number of Shares such
Buyer is purchasing as is set forth opposite such Buyer’s name in column (3) of
the Schedule of Buyers and duly executed on behalf of the Issuer and registered
in the name of such Buyer, within three (3) days after the Closing.

 

3. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a)  Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.

 

(b)  No Public Sale or Distribution. Such Buyer is, acquiring the Shares for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, by making the
representations herein, such Buyer does not agree to hold any of the Shares for
any minimum or other specific term and reserves the right to dispose of the
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the Securities Act and in accordance with the terms of this
Agreement. Such Buyer is acquiring the Shares hereunder in the ordinary course
of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

 

(c)  Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

(d) Reliance on Exemptions. Such Buyer understands that Shares are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Issuer is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Shares.

 

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Issuer
and materials relating to the offer and sale of the Shares that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Issuer. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Issuer’s representations and warranties contained herein. Such Buyer
understands that its investment in the Shares involves a high degree of risk.
Such Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Shares.

 

- 3 -

 

 

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of an investment in the Shares nor have such authorities passed upon
or endorsed the merits of the offering of the Shares.

 

(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Shares have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless, (a) subsequently
registered thereunder, (b) such Buyer shall have delivered to the Issuer an
opinion of counsel, in a form reasonably acceptable to the Issuer, to the effect
that the Shares to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (c) such Buyer
provides the Issuer with reasonable assurance that such Shares can be sold,
assigned or transferred pursuant to Rule 144; (ii) any sale of the Shares made
in reliance on Rule 144 may be made only in accordance with the terms of Rule
144 and further, if Rule 144 is not applicable, any resale of the Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC promulgated thereunder; and (iii)
neither the Issuer nor any other Person is under any obligation to register the
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.

 

(h) Legends. Such Buyer understands until such time as the resale of the Shares
has been registered under the Securities Act as contemplated by the Registration
Rights Agreement, the stock certificates representing any Shares shall, except
as set forth below, bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.

 

- 4 -

 

 

The legend set forth above shall be removed and the Issuer shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) Shares are registered for resale under the
Securities Act, (ii) in connection with a sale, assignment or other transfer,
such holder provides the Issuer with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of Shares
may be made without registration under the applicable requirements of the
Securities Act, or (iii) the Shares can be sold, assigned or transferred
pursuant to Rule 144. The Issuer shall be responsible for the fees of the
Transfer Agent and all DTC fees associated with such issuance.

 

(i) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligation of such Buyer enforceable against such Buyer in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not, (i) result in a violation of the organizational documents of
such Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.

 

(k) Residency. Such Buyer is a resident of the jurisdiction specified as its
address on Schedule of Buyers attached hereto.

 

(l) Experience of the Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Shares and is able to afford a complete loss of such
investment.

 

- 5 -

 



4.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Issuer represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a) Ownership and Organization

 

(i)  Equity Capitalization. Schedule 5.1A of the Notes Agreement sets forth as
of the date hereof (x) a table of beneficial ownership of the Issuer providing
the information required to be included in a proxy statement on Schedule 14A
filed with the SEC by Item 403 of Regulation S-K and the beneficial ownership of
all stockholders of the Issuer party to the Shareholders’ Rights Agreement
(other than the Buyers), (y) a list of all shareholders of record of the Issuer,
as provided by the Transfer Agent as of the end of the Business Day prior to the
date hereof, and (z) a schedule of all equity awards (including to employees and
directors) as of the date hereof. As of the date hereof, the authorized capital
stock of the Issuer consists of (i) 200,000,000 shares of Common Stock, of which
as of the date hereof, 3,985,206 shares are issued and outstanding, 1,000,000
shares are reserved for issuance pursuant to the Issuer’s equity and incentive
plans, and (ii) 50,000,000 shares of preferred stock, of par value $0.001, none
of which are issued and outstanding as of the date hereof. All of such
outstanding shares have been, and all shares issuable pursuant to agreements in
force and effect as of the date hereof upon issuance will be, assuming payment
of the consideration specified in such agreements, validly issued and are fully
paid and nonassessable. Except as disclosed in the Issuer’s SEC Documents, (i)
none of the Issuer’s capital stock is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Issuer;
(ii) except for shares of Common Stock issuable upon conversion of Notes issued
pursuant to the Notes Agreement, there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Issuer or any of the other
Subject Companies, or contracts, commitments, understandings or arrangements by
which the Issuer or any of the other Subject Companies is or may become bound to
issue additional shares of capital stock of the Issuer or any of the other
Subject Companies or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Issuer or any of the other Subject Companies other than equity
awards (including to employees and directors) and that certain Common Stock
Purchase Warrant dated December 31, 2013 by the Issuer to Impact Engineering,
A.S.; (iii) except as disclosed in the SEC Documents and except for Notes issued
pursuant to the Notes Agreement, there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Issuer or any of the other Subject
Companies or by which the Issuer or any of the other Subject Companies is or may
become bound; (iv) except as filed pursuant to the Notes Agreement, there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Issuer or any of the other
Subject Companies; (v) there are no agreements or arrangements under which the
Issuer or any of the other Subject Companies is obligated to register the sale
of any of their securities under the Securities Act (except pursuant to the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Issuer or any of the other Subject Companies which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Issuer or any of the other Subject
Companies is or may become bound to redeem a security of the Issuer or any of
the other Subject Companies; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (viii) the Issuer does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (ix) the Issuer and the other Subject Companies have no liabilities or
obligations required to be disclosed in the SEC Documents but not so disclosed
in the SEC Documents, other than those incurred in the ordinary course of the
Issuer’s or any of the other Subject Companies’ respective businesses and which,
individually or in the aggregate, do not or could not reasonably be expected to
have a Material Adverse Effect. The Issuer has furnished or made available to
the Buyers true, correct and complete copies of the Issuer’s articles of
incorporation, as amended and as in effect on the date hereof, and the Issuer’s
bylaws, as amended and as in effect on the date hereof, and the terms of all
securities convertible into, or exercisable or exchangeable for shares of Common
Stock and the material rights of the holders thereof in respect thereto.

 

- 6 -

 

 

(ii) Other Subject Companies. The Issuer has no Subsidiaries other than EcoStim
Texas, Viking Rock Holding, Viking Rock and EcoStim Argentina. The Issuer
directly owns 100% of the Equity Interests in EcoStim Texas, Viking Rock Holding
and Viking Rock, and EcoStim Argentina, in each case free and clear of all Liens
other than Permitted Liens. The Equity Interests of each Subject Company (other
than the Issuer) have been duly authorized and validly issued and are fully paid
and non-assessable. There are no options, warrants, convertible securities or
similar rights that entitle or could entitle any Person to any Equity Interest
in any such Subject Company other than options or warrants to purchase Common
Stock of the Issuer and Notes issued pursuant to the Notes Agreement.

 

(iii) Organization and Qualification. Each Subject Company is duly organized,
validly existing and in good standing (or in the case of any Subject Company not
organized under the laws of the United States of America, such Subject Company
will have the equivalent status) under the Laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted and proposed to be conducted. Each Subject Company is duly
qualified to do business and in good standing in every jurisdiction where
necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing has not and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)  Authorization of Issuance

 

(i)  Authorization of Issuance. The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of the
Issuer. The issuance of the Shares by the Issuer in accordance with the terms of
this Agreement, and the performance by the Issuer of its obligations hereunder
have been duly authorized by all necessary corporate action on the part of the
Issuer.

 

(ii) No Conflict. The execution, delivery and performance by this Agreement, the
issuance of the Shares and performance by the Issuer of its obligations
hereunder, do not and will not:

 

(1)  violate in any material respect any provision of any Law applicable to
Issuer or any other Subject Company, any Organizational Document of any Subject
Company, or any order, judgment or decree of any Governmental Authority binding
on any Subject Company;

 

- 7 -

 

 

(2)   conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
any Subject Company;

 

(3)   result in or require the creation or imposition of any Lien, charge or
encumbrance of any nature whatsoever upon any properties or assets of any
Subject Company, other than Permitted Liens; or

 

(4)   require any approval of shareholders, members or partners or any approval
or consent of any other Person under any contractual obligation of any other
Subject Company, other than approvals or consents which have been obtained and
are in full force and effect.

 

(iii) Government Consents. The execution, delivery and performance by the Issuer
of this Agreement, including the issuance of the Shares as provided herein, does
not and will not require on the part of the Issuer any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, other than the filing of a Form D and Form 8-K with the
SEC and registrations, approvals or consents which have been obtained and are in
full force and effect.

 

(iv) Binding Obligation. Each of the Transaction Documents is the legally valid
and binding obligation of the Issuer, enforceable against it in accordance with
its respective terms except, (i) as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally, and (ii) as the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.

 

(v) Issuance of the Shares. As of the Closing Date, 1,333,333 shares of Common
Stock shall have been duly authorized and reserved for issuance pursuant to this
Agreement. The Shares, when paid for and issued in accordance with the terms of
this Agreement, will be validly issued, fully paid and non-assessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. Subject to the accuracy of each of the representations
and warranties of the Buyers set forth in Section 3 of this Agreement, the offer
and issuance by the Issuer of the Shares is exempt from registration under the
Securities Act.

 

(c) Acknowledgment Regarding the Buyer’s Purchase of Shares. The Issuer
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Issuer further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of the Issuer or any of its Subsidiaries (or in
any similar capacity) with respect to the this Agreement and the transactions
contemplated hereby, and any advice given by a Buyer or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Shares.
The Issuer further represents to each Buyer that the Issuer’s decision to enter
into this Agreement has been based solely on the independent evaluation by the
Issuer and its representatives.

 

- 8 -

 

 

(d) Securities Laws.

 

(i) No General Solicitation. Neither the Issuer, nor any of its Subsidiaries or
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Shares. Neither the
Issuer nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Shares.

 

(ii) No Integrated Offering. None of the Issuer, its Subsidiaries, any of their
Affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of such
securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of Shares to require approval of
shareholders of the Issuer for purposes of the Securities Act or any applicable
shareholder approval provisions, including, without limitation, under the rules
and regulations of any automated quotation system on which any of the securities
of the Issuer are listed or designated. None of the Issuer, its Subsidiaries,
their Affiliates and any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any Shares under the Securities Act or cause the offering of the Shares to be
integrated with other offerings for purposes of any such applicable shareholder
approval provisions.

 

(iii) SEC Documents; Financial Statements. Since December 11, 2013, the Issuer
(and its predecessor) has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Issuer has delivered
to the Buyers or their respective representatives true, correct and complete
copies of the SEC Documents not available on the EDGAR system. As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Issuer included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied (“GAAP”), during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Issuer as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Issuer to the
Buyers which is not included in the SEC Documents, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading (it being recognized that financial projections
or forecasts by or on behalf of the Issuer are not to be viewed as facts and
that the actual results during the period or periods covered by any such
financial projections or forecasts may differ from the projected or forecasted
results). The Issuer is not currently contemplating to amend or restate any of
the financial statements (including without limitation, any notes or any letter
of the independent accountants of the Issuer with respect thereto) included in
the SEC Documents (the “SEC Financial Statements”), nor is the Issuer currently
aware of facts or circumstances which would require the Issuer to amend or
restate any of the SEC Financial Statements, in each case, in order for any of
the SEC Financials Statements to be in compliance with GAAP and the rules and
regulations of the SEC. The Issuer has not been informed by its independent
accountants that they recommend that the Issuer amend or restate any of the SEC
Financial Statements or that there is any need for the Issuer to amend or
restate any of the SEC Financial Statements.

 



- 9 -

 

 

(iv) Sarbanes-Oxley Act. The Issuer is in compliance with any and all
requirements of the Sarbanes-Oxley Act of 2002, as amended, that are effective
as of the date hereof and are applicable to the Issuer as of the date hereof,
and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

(v) Transactions With Affiliates. Except as disclosed in the SEC Documents or on
Schedule 5.2L of the Notes Agreement, none of the officers, directors or
employees of the Issuer or any other Subject Company is a party to any
transaction with the Issuer or any other Subject Company (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the knowledge of the Issuer or any other Subject Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(vi) Internal Accounting and Disclosure Controls. The Issuer and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that, (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Issuer maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Issuer in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including controls and procedures designed to ensure that information required
to be disclosed by the Issuer in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Issuer’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Except as disclosed in the SEC Documents, during
the twelve months prior to the date hereof, neither the Issuer nor any of its
Subsidiaries has received any notice or correspondence from any accountant
relating to any material weakness in any part of the system of internal
accounting controls of the Issuer or any of its Subsidiaries.

 

- 10 -

 

 

(vii) Off Balance Sheet Arrangements. Except as set forth in the SEC Documents,
there is no transaction, arrangement, or other relationship between the Issuer
and an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Issuer in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

 

(viii) Management. Except as disclosed in the SEC Documents, no current or, to
the knowledge of the Issuer, former officer or director since December 11, 2013
has been, during the past five year period:

 

(1)  the subject of a petition under bankruptcy laws or any other insolvency or
moratorium law or the appointment by a court of a receiver, fiscal agent or
similar officer for such Person, or any partnership in which such person was a
general partner at or within two years before the filing of such petition or
such appointment, or any corporation or business association of which such
person was an executive officer at or within two years before the time of the
filing of such petition or such appointment;

 

(2) convicted in a criminal proceeding or a named subject of a pending criminal
proceeding (excluding traffic violations and other minor offenses);

 

(3)  the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining any such person from, or otherwise limiting, the following
activities:

 

   (I)  acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;

 

- 11 -

 

 

   (II)  engaging in any type of business practice; or

 

(III) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

 

(4) the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any federal or state authority barring, suspending or
otherwise limiting for more than sixty (60) days the right of any such person to
engage in any activity described in the Section 4(d)(viii)(3)(I), or to be
associated with persons engaged in any such activity;

 

(5) found by a court of competent jurisdiction in a civil action or by the SEC
or other authority to have violated any federal or state securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated; or

 

(6) a finding by a court of competent jurisdiction in a civil action or by the
United States Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding by the United
States Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated.

 

(ix) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Issuer to arise, between the Issuer and the accountants and lawyers formerly or
presently employed by the Issuer and the Issuer is current with respect to any
fees owed to its accountants and lawyers which could affect the Issuer’s ability
to perform any of its obligations under this Agreement, the Registration Rights
Agreement and the Shareholders’ Rights Agreement. In addition, on or prior to
the date hereof, the Issuer had discussions with its accountants about its
financial statements previously filed with the SEC. Based on those discussions,
the Issuer has no reason to believe that it will need to restate any such
financial statements or any part thereof.

 

(x) No Disqualification Events. With respect to the Shares to be offered and
sold hereunder in reliance on Regulation D (the “Regulation D Securities”), none
of the Issuer, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Issuer participating in the offering
hereunder, any beneficial owner of 20% or more of the Issuer’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Issuer in any capacity at the time of sale (collectively
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) under the Securities Act. The Issuer has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Issuer has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Buyers a
copy of any disclosures provided thereunder.

 

- 12 -

 

 

(xi) Other Covered Persons. Except as disclosed on Schedule 5.2R of the Notes
Agreement, the Issuer is not aware of any Person that has been or will be paid
(directly or indirectly) remuneration for solicitation of Buyers or potential
purchasers in connection with the sale of any Regulation D Securities.

 

(xii) Investment Company Act. Neither the Issuer nor any other Subject Company
is, and upon the sale of the Shares by Issuer pursuant to this Agreement will
be, an “investment company,” a company “controlled” by an “investment company”
or an “investment advisor” within the meaning of the Investment Company Act.

 

(xiii) Stock Option Plans. Each stock option granted by the Issuer was granted
(i) in accordance with the terms of the applicable stock option plan of the
Issuer and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under any stock option
plan of the Issuer has been backdated.

 

(e) No Changes. Since December 31, 2013, no event or change has occurred with
respect to any Subject Company that has caused or could reasonably be expected
to cause, a Material Adverse Effect.

 

(f) Title to Properties and Assets, Liens. Each of the Subject Companies has
good, marketable and legal title (or in the case of leased properties and
assets, good, marketable and legal leasehold interests) to all of its respective
properties and assets, including all its real and personal properties material
to its business, in each case, free and clear of all Liens, other than Permitted
Liens (except for Liens created under the Notes Agreement and as otherwise
consented to by the Note Holders) and except to the extent that the failure to
have such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(g) Litigation and Compliance with Law

 

(i) Except as set forth in the SEC Documents, there is no action, suit,
proceeding, arbitration or governmental investigation (whether or not
purportedly on behalf of the Issuer or other Subject Company) at Law or in
equity or before or by any arbitrator or Governmental Authority pending or, to
the best knowledge of the Issuer, threatened, (i) against or affecting any
Subject Company or the assets or properties of any Subject Company that could
reasonably be expected to have, in any individual case or in the aggregate, a
Material Adverse Effect, or (ii) questioning the validity or enforceability or
otherwise affecting this Agreement.

 

(ii) No Subject Company is, nor immediately after the Closing will be, (i) in
violation in any material respect of any applicable Law, or (ii) in default with
respect to any final judgment, writ, injunction or decree of any Governmental
Authority.

 

- 13 -

 

 

(h) Taxes. All material federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Subject Company have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all Taxes reflected therein have been paid prior to
the date on which any liability may be added thereto for non-payment thereof
except for those being contested in accordance with Permitted Contest
Procedures. As of the Closing Date, except as set forth on Schedule 5.7 of the
Notes Agreement, no Tax Return is under audit or examination by any Governmental
Authority and no written notice of such an audit or examination or any written
assertion of any claim for Taxes has been given or made by any Governmental
Authority. No Subject Company has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b). Except as set
forth on Schedule 5.7 of the Notes Agreement, no Subject Company has been a
member of an affiliated, combined or unitary group other than the group of which
a Subject Company is the common parent.

 

(i) Business Agreements and Performance of Contractual Obligations

 

(i) Each Business Agreement required for the conduct of the business of the
Subject Companies, including the ownership, operation and maintenance of the
assets required for the activities specified in the then-effective Operating
Budget, is in full force and effect.

 

(ii) No Subject Company is in default in any material respect in the
performance, observance or fulfillment of any of its obligations, covenants or
conditions contained in any of its respective contractual obligations (other
than such items that are being contested in accordance with Permitted Contest
Procedures, the liability for which could not reasonably be expected to exceed
$250,000 in the aggregate), and no condition exists that, with the giving of
notice or the lapse of time or both, would constitute such a default.

 

(iii) No Subject Company is a party to or is otherwise subject to any agreement
or instrument or any charter or other internal restriction that has, or could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

(iv) All material licenses, patents or agreements with respect to the usage of
technology or other property that are necessary for the conduct of the business
of the Subject Companies have been obtained, are final and are in full force and
effect, and all of the Subject Companies are in full compliance with the terms
thereof. True, correct and complete copies of all such material licenses,
trademarks, patents or agreements have been made available to the Buyers. There
are no royalties or fees payable or to be payable under any such agreement.

 

(v) Other than the Notes Agreement and related Transaction Documents (as defined
in the Notes Agreement), no Subject Company is a party to or is otherwise
subject to any agreement or instrument or any charter or other internal
restriction that limits the ability of any Subject Company to make distributions
or limits the ability of any Subject Company to create liens on its property or
equity interests or contains a change of control provision.

 

- 14 -

 

 

(j) ERISA.

 

(i) Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (i) each Subject Company and each of
its ERISA Affiliates is in compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and has performed all of
its material obligations under each Employee Benefit Plan and (ii) each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code is so qualified.

 

(ii) Except as, individually or in the aggregate, could not reasonably be
expected to result in a material liability to the Subject Companies or any of
their ERISA Affiliates, (i) no ERISA Event has occurred or is reasonably
expected to occur, (ii) Except to the extent required under Section 4980B of the
Internal Revenue Code, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Subject Company or any of its ERISA Affiliates, and (iii)
as of the most recent valuation date for which the actuarial valuation report
has been completed for any Pension Plan, the fair market value of the assets of
such Pension Plan equals or exceeds the actuarial present value (determined on
the basis of reasonable assumptions employed by the independent actuary for such
Pension Plan) of the benefit liabilities (as defined in Section 4001(a)(16) of
ERISA) of such Pension Plan.

 

(k) Authorizations. All Authorizations necessary under applicable Laws to be
obtained by Subject Companies for the conduct of its business have been duly
obtained, were validly issued, are in full force and effect, are not subject to
appeal, and are free from conditions or requirements compliance with which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The information set forth in each application and all
other written materials submitted by or on behalf of a Subject Company to the
applicable Government Authority in connection with each such Authorization is
accurate and complete in all material respects and does not omit to state any
material fact necessary to make such information not misleading. The Subject
Companies are in compliance in all material respects with the terms and
conditions of each Authorization described in the first sentence hereof.

 

(l)  Environmental Protection

 

(i) Except as set forth on Schedule 5.12 to the Notes Agreement and except for
such matters that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

 

(1)  the operations of each Subject Company (including all operations and
conditions at or in the Subject Company Properties) comply in all respects with
all Environmental Laws;

 

(2) each Subject Company has timely applied for and diligently pursued issuance
of or has obtained all Authorizations under Environmental Laws necessary for its
respective operations as currently performed, and all such Authorizations are in
good standing or reasonably expected to be issued with no interruption in
operations, and each Subject Company is in compliance with the terms and
conditions of such Authorizations;

 

- 15 -

 

 

(3)  no Subject Company has received (a) any written notice or claim to the
effect that it is or may be liable to any Person or Governmental Authority as a
result of or in connection with any Hazardous Materials or (b) written notice
that the operations of any Subject Company is the subject of an investigation by
a Governmental Authority relating to or in connection with any Hazardous
Materials at any of the Subject Company Properties or at any other location;

 

(4) none of the operations of any Subject Company are subject to any judicial or
administrative proceeding alleging the violation of or liability under any
Environmental Laws;

 

(5) no Subject Company nor any of its respective operations is subject to any
outstanding written order or agreement with any Governmental Authority or
private party relating to (a) any Environmental Laws or (b) any Environmental
Claims;

 

(6) no Subject Company nor any predecessor of any Subject Company, has notified
any Governmental Authority under any Environmental Law indicating past or
present treatment or Release of Hazardous Materials at any of the Subject
Company Properties, except where such past or present treatment or Release is in
compliance with applicable Laws;

 

(7) there are not any, and there have been no, conditions, occurrences or
Hazardous Materials that exist on, under or about any Subject Company Property
in a manner that have a reasonable possibility of giving rise to an
Environmental Claim and no Subject Company has notified any Governmental
Authority of a Release of any Hazardous Materials that has a reasonable
possibility of giving rise to an Environmental Claim;

 

(8) no Subject Company nor any of its respective predecessors has disposed of
any Hazardous Materials in a manner that has a reasonable possibility of giving
rise to an Environmental Claim;

 

(9) all underground storage tanks or surface impoundments at the Subject Company
Properties are in compliance with Environmental Laws and none have leaked or are
leaking;

 

(10) no Lien in favor of any Person relating to or in connection with any
Environmental Claim has been filed or has been attached to any Subject Company
Property; and

 

(11) compliance with all current Environmental Laws could not, individually or
in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect.

 

- 16 -

 

 

(ii) Notwithstanding anything in this Section 4(l) to the contrary, no events or
conditions have occurred or are occurring with respect to any Subject Company
relating to any Environmental Law, any Release of Hazardous Materials, or any
activity relating to Hazardous Materials, including any matter disclosed on
Schedule 5.12 to the Notes Agreement, which individually or in the aggregate has
had or could reasonably be expected to have a Material Adverse Effect.

 

(m) Labor Matters. Except as, in the aggregate, could not reasonably be expected
to have a Material Adverse Effect; (i) there are no strikes, lockouts or other
labor disputes pending or, to the knowledge of the Issuer, threatened against
any Subject Company; (ii) hours worked by and wages paid to employees of each
Subject Company have not violated the Fair Labor Standards Act or any other
applicable Laws; and (iii) all payments due in respect of employee health and
welfare insurance from any Subject Company have been paid or properly accrued on
the books of the relevant Subject Company.

 

(n)  Financial Advisers, Finders and Brokers. No broker’s or finder’s fee or
commission was or will be payable with respect to this Agreement, or any of the
transactions contemplated hereby for which any Subject Company may have any
liability (other than fees payable to the Buyers), and the Issuer hereby
indemnifies the Buyer Indemnitees against, and the Issuer agrees that it will
hold the Buyer Indemnitees harmless from any claim, demand or liability for any
such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

(o) Solvency. Each Subject Company is, and on and after the issuance of the
Notes under the Notes Agreement, the issuance of the Shares and payment therefor
pursuant to this Agreement and the transactions contemplated under the other
Transaction Documents (as defined in the Notes Agreement) will be, taken as a
whole, Solvent.

 

(p) Anti-Corruption. Neither the Issuer, nor to the knowledge of the Issuer, any
Person acting on behalf of the Issuer or any other Subject Company, has, (i)
directly or indirectly, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by a Subject Company (or made by any Person acting on its
behalf of which the Subject Company is aware) which is in violation of law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act or similar Laws in the jurisdictions in which any of the Subject
Companies do business. The Subject Companies have maintained or established the
financial controls and compliance procedures necessary to act in accordance with
such Laws, including the recent hiring of the Issuer’s general counsel.

 

(q) Insurance. The properties and assets of the Subject Companies are insured
with Acceptable Insurance Carrier, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
business and owning similar properties in localities where the applicable
Subject Company operates.

 

- 17 -

 

 

(r) Full Disclosure. No representation, warranty or other statement made, or
other information furnished, by the Issuer in this Agreement, or in any
certificate, written statement or other document previously furnished to the
Note Holders or Buyers by the Issuer or any other Subject Company or by any
authorized agents of any such Person, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained in such documents, written statements or certificates not
misleading in light of the circumstances in which the same were made. There is
no fact known to the Issuer (other than matters of a general economic nature) on
the date hereof that the Issuer any of its authorized agents have not disclosed
to the Note Holders or Buyers in writing prior to the date of this Agreement
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

 

5. COVENANTS.

 

(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the covenants and the conditions to be satisfied by it
as provided in Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Issuer agrees to file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Issuer shall, on or promptly after the
Closing Date, take such action as the Issuer shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Buyers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or promptly after the Closing Date. The Issuer
shall make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Buyers or their transferees no
longer beneficially own all of the Shares (the “Reporting Period”), the Issuer
shall use its reasonable best efforts to timely file all reports required to be
filed with the SEC pursuant to the Exchange Act, and the Issuer shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

 

(d) Use of Proceeds. The Issuer will use the proceeds from the sale of the
Shares to (i) purchase equipment necessary to fulfill contracts in Argentina, or
elsewhere, and insurance coverage on such equipment, and (ii) provide working
capital for the Subject Companies.

 

(e) Financial Information. The Issuer agrees to send the following to each Buyer
(or its transferee) during the Reporting Period (i) unless the following are
filed with the SEC through EDGAR and are available to the public through the
EDGAR system, within one (1) Business Day after the filing thereof with the SEC,
a copy of its Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q,
any Current Reports on Form 8-K (or any analogous reports under the Exchange
Act) and any registration statements (other than on Form S-8) or amendments
filed pursuant to the Securities Act, and (ii) copies of any notices and other
information made available or given to the stockholders of the Issuer generally,
contemporaneously with the making available or giving thereof to the
stockholders.

 

- 18 -

 

 

(f)  Listing/Quotation. The Issuer shall use its reasonable best efforts to
maintain the trading of its Common Stock on the over-the-counter market on which
such Common Stock is currently traded (“OTCQB”). The Issuer shall not take any
action which would be reasonably expected to result in the removal or suspension
of the Common Stock from trading on the OTCQB, other than any action taken in
connection with the registration of the Shares pursuant to the Registration
Rights Agreement or the listing of the Common Stock on a United States
securities exchange or automated quotation system.

 

(g) Fees. The Issuer shall be responsible for the payment of any DTC fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby. The Issuer shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in this Agreement, each party
to this Agreement shall bear its own expenses in connection with the sale of the
Shares to the Buyers.

 

(h) Disclosure of Transactions and Other Material Information. As soon as
practicable after the Closing and in any event within the time period required
under the rules and regulations of the SEC, the Issuer shall file a Current
Report on Form 8-K in the form required by the Exchange Act, reporting such
Closing (the “8-K Filing”). Subject to the foregoing, neither the Issuer, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Issuer shall be entitled, without the prior approval of any
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall be
consulted by the Issuer in connection with any such press release or other
public disclosure prior to its release). Except for the 8-K Filing, any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement or as otherwise required by law, without the prior written consent of
any applicable Buyer, neither the Issuer nor any of its Subsidiaries or
Affiliates shall disclose the name of such Buyer in any filing, announcement,
release or otherwise.

 

(i) Corporate Existence. So long as any Buyer beneficially owns any Shares, the
Issuer shall maintain its corporate existence.

 

(j) Reservation of Shares. The Issuer shall take all action necessary to at all
times from the date of this Agreement to the Closing Date, have authorized and
reserved for the purpose of issuance to the Buyers pursuant to this Agreement,
no less than 1,333,333 shares of Common Stock.

 

- 19 -

 

 

(k) Conduct of Business. The business of the Issuer and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations could not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(l)  Notice of Disqualification Events. The Issuer will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(m) Equity Awards. From the date hereof to and including the Option Expiration
Date, the Issuer shall not (i) increase the aggregate number of shares of Common
Stock that may be issued pursuant to Awards (as defined in the Plan) (“Awards”)
under the 2013 Stock Incentive Plan of the Issuer (the “Plan”), (ii) grant any
Awards under the Plan, except Awards of up to 100,000 shares of Common Stock in
the aggregate with respect to new hires by the Subject Companies for the
operational team in Argentina, or (iii) issue any non-Plan stock options,
restricted stock, restricted stock units, performance shares, phantom stock,
bonus stock, or other equity awards of the Issuer. Issuer shall not amend the
Plan or any existing Awards from the date hereof to and including the Option
Expiration Date.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Issuer hereunder to issue and sell the Shares to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Issuer’s sole benefit and may be waived by the Issuer at any time in its
sole discretion by providing each Buyer with prior written notice thereof:

 

(i)  Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Issuer.

 

(ii) Such Buyer shall have delivered the purchase price contemplated by Section
2(c) hereof for the Shares being purchased by such Buyer at the Closing pursuant
to Section 2(d) hereof by wire transfer of immediately available funds pursuant
to the wire instructions provided by the Issuer.

 

(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and in all material respects (except for such
representation and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date. Issuer shall have received a certificate, executed by the
Chief Executive Officer or another officer of such Buyer acceptable to Issuer,
dated as of the Closing Date, to the foregoing effect in form reasonably
acceptable to Issuer.

 

- 20 -

 

 

(iv) The Issuer shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares on the
Closing Date and set forth on the Schedule of Consents and Approvals hereto.

 

(v) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or other
governmental entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Issuer with prior written notice thereof:

 

(i) The Notes Agreement, the Registration Rights Agreement, the Shareholders’
Rights Agreement, and the amended and restated bylaws providing for the
implementation of the Buyers’ Board of Directors nomination rights under the
Shareholders’ Rights Agreement shall be in full force and effect.

 

(ii) The Issuer shall have given effect to the provisions of the Shareholders’
Rights Agreement and bylaws, as amended, providing for the proportionate
representation on the Issuer’s Board of Directors of Persons designated by the
Buyers or the Note Holders.

 

(iii) The Issuer shall have duly executed and delivered to such Buyer each of
the Transaction Documents to which it is a party, and shall have irrevocably
instructed the Transfer Agent to deliver the Shares as provided in Section 2(d).

 

(iv) Such Buyer shall have received the opinion of Vinson & Elkins LLP, the
Issuer’s outside counsel, and Woodburn and Wedge, the Issuer’s outside Nevada
counsel, each dated as of the Closing Date, in substantially the form of Exhibit
A attached hereto.

 

(v)  The Issuer shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Issuer and each of its Subsidiaries (other
than Foreign Subsidiaries) in such entity’s jurisdiction of formation issued by
the Secretary of State (or comparable office) of such jurisdiction, each dated a
recent date prior to the Closing Date.

 

(vi) The Issuer shall have delivered to such Buyer a certificate evidencing the
Issuer’s and each of its Subsidiaries’ qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Issuer and its Subsidiaries conduct business, as
of a date within three (3) Business Days of the Closing Date.

 

- 21 -

 

 

(vii)  The Issuer shall have delivered to such Buyer a certificate, in a form
reasonably acceptable to such Buyer, executed by the Secretary of the Issuer and
dated as of the Closing Date, as to (i) the resolutions consistent with Section
4(b) as adopted by the Issuer’s Board of Directors in a form reasonably
acceptable to such Buyer, (ii) the Articles of Incorporation of the Issuer and
(iii) the bylaws of the Issuer, each as in effect at the Closing.

 

(viii)  The representations and warranties of the Issuer shall be true and
correct as of the date when made and in all material respects (except for such
representation and warranties qualified by materiality or Material Adverse
Effect, which shall be true and correct in all respects) as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date); the Issuer shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Issuer at or prior
to the Closing Date; and no Potential Event of Default or Event of Default has
occurred and is continuing. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of the Issuer, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer, in form reasonably acceptable to such Buyer.

 

(ix) The Issuer shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of the
Business Day prior to the Closing Date.

 

(x)  The Common Stock shall be designated for quotation on the OTCQB and shall
not have been suspended, as of the Closing Date, by the SEC or the OTCQB from
trading thereon nor shall suspension by the SEC or the OTCQB have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
OTCQB or (B) by failing to comply with the requirements of the OTCQB.

 

(xi) The Issuer shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares on the
Closing Date.

 

(xii)  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or other governmental entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(xiii)  The Issuer shall have finalized and adopted quality control manuals and
business and facilities plans for the operations of EcoStim Argentina and the
other Subject Company, approved by the Board.

 

(xiv)  Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

 

(xv)  The Issuer shall have delivered to Buyer an update to Schedule 5.1A of the
Notes Agreement (Equity Capitalization), which update shall reflect only such
issuances of Common Stock or instruments exercisable or convertible for Common
Stock as are permitted under Section 5(m) of this Agreement, under the
Shareholders’ Rights Agreement (except that clause (a) of the definition of
“Excluded Issuances” therein shall be deemed to be modified by Section 5(m) of
this Agreement for purposes of this Section 7(xv)) or under the Notes Agreement.

 

- 22 -

 

 

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before ten (10) Business Days from the date of exercise
of the Option as provided in Section 2(a) due to the Issuer’s or such Buyer’s
failure to satisfy the conditions set forth in Sections 6 and 7 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to each other party to this Agreement
and without liability of any party to any other party; provided, however, that
if this Agreement is terminated pursuant to this Section 8, Section 5(g) shall
survive such termination. Nothing contained in this Section 8 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

9. MISCELLANEOUS.

 

(a)  Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE ISSUER
AND THE BUYERS HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)   Consent to Jurisdiction and Service of Process. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST THE ISSUER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE BROUGHT IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (OR ANY STATE
COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE EVENT THE SOUTHERN DISTRICT OF
NEW YORK LACKS SUBJECT MATTER JURISDICTION). BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE ISSUER FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY:

 

(i)  ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(ii)   WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

- 23 -

 

 

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
ISSUER, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9(f);

 

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE ISSUER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 

(v)   AGREES THAT THE BUYERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE ISSUER IN THE COURTS
OF ANY OTHER JURISDICTION; AND

 

(vi) AGREES THAT THE PROVISIONS OF THIS SECTION 9(a) RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

(c) Waiver of Jury Trial. THE ISSUER AND THE BUYERS HEREBY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims, breach of duty claims and all other common Law and statutory
claims. The Issuer and the Buyers each acknowledge that this waiver is a
material inducement for the Issuer and the Buyers to enter into a business
relationship, that the Issuer and the Buyers have already relied on the waiver
in entering into this Agreement and that each will continue to rely on the
waiver in their related future dealings. The Issuer and the Buyers further
warrant and represent that each has reviewed this waiver with its legal counsel,
and that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.

 

(d)  Counterparts. This Agreement and any amendments, waivers, consents, or
supplements may be executed in counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. This Agreement shall become
effective upon the execution of a counterpart hereof by each Party and written
or telephonic notification of such execution and authorization of delivery
thereof has been received by each party.

 

- 24 -

 

 

(e) Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

(f) Severability. In case any provision in or obligation under this Agreement or
any other Transaction Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(g)  Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Issuer, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Issuer nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Issuer and the Buyers. Any amendment or waiver effected
in accordance with this Section 9(g) shall be binding upon each Buyer and holder
of Shares and the Issuer. No such amendment shall be effective to the extent
that it applies to less than all of the Buyers or holders of Shares. The Issuer
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Issuer confirms that, except as set forth in this Agreement and
the Notes Agreement, no Buyer has made any commitment or promise or has any
other obligation to provide any financing to the Issuer or otherwise. As a
material inducement for each Buyer to enter into this Agreement, the Issuer
expressly acknowledges and agrees that (x) no due diligence or other
investigation or inquiry conducted by a Buyer, any of its advisors or any of its
representatives shall affect such Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Issuer’s representations
and warranties contained in this Agreement or any other Transaction Document and
(y) unless a provision of this Agreement or any other Transaction Document is
expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect such Buyer’s right to
rely on, or shall modify or qualify in any manner or be an exception to any of,
the Issuer’s representations and warranties contained in this Agreement or any
other Transaction Document.

 

- 25 -

 

 

(h)   Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, sent by facsimile or sent by recognized national
overnight courier service or registered or certified mail, postage prepaid, and
shall be deemed to have been given when delivered in person or otherwise upon
receipt. For the purposes hereof, the addresses of the Parties (until notice of
a change thereof is delivered as provided in this Section 9(h)) shall be as
follows:

 

If to the Issuer:

 

Eco-Stim Energy Solutions, Inc.

2930 W. Sam Houston Pkwy N.

Suite 275

Houston, Texas 77043

Attention: J. Christopher Boswell

Telephone: (281) 531-7200

Facsimile: (281) 531-7291



With a copy (for informational purposes only) to:

 

Vinson & Elkins LLP

1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Telephone: (713) 758-3452
Facsimile: (713) 615-5650
Attention: W. Matthew Strock

 

If to a Buyer, to its address, facsimile number set forth on the Schedule of
Buyers,

 

With a copy (for informational purposes only) to:

 

Norton Rose Fulbright
801 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-2623
Telephone: (202) 662-0200
Facsimile: (202) 662-4643
Attention: Gregg Harris, Esq.

 

and

 

Norton Rose Fulbright
666 Fifth Avenue
New York, NY 10103
Telephone: (212) 318-3000
Facsimile: (212) 318-3400
Attention: Steven I. Suzzan, Esq.

 

or to such other address or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

 

(i)  Successors and Assigns. This Agreement shall be binding upon the parties
and their respective successors and assigns and shall inure to the benefit of
the parties and the successors and of the Buyers. The Issuer’s rights and
interests hereunder may not be assigned without the prior written consent of the
Buyers. A Buyer may assign some or all of its rights hereunder in connection
with any transfer of any of its Shares without the consent of the Issuer, in
which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights.

 

- 26 -

 

 

(j) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Issuer Indemnitee and Buyer Indemnitee shall have the
right to enforce the obligations of the Issuer with respect to Section 9(m).

 

(k) Survival. The representations, warranties, agreements and covenants shall
survive the Closing for a period of one (1) year following the Closing Date.
Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(m) Indemnification. From and after the Closing, the Issuer shall defend,
protect, indemnify and hold harmless each Buyer and each other holder of the
Shares and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the “Buyer
Indemnified Liabilities”), incurred by any Buyer Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Issuer in this Agreement or any other
certificate, instrument or document contemplated hereby, or (b) any breach of
any covenant, agreement or obligation of the Issuer contained in this Agreement
or any other certificate, instrument or document contemplated hereby or thereby,
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Issuer) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Shares or (iii) the status
of such Buyer or holder of the Shares as an investor in the Issuer pursuant to
the transactions contemplated by the Transaction Documents; provided that, in
each case, the Issuer shall not have any obligation to any Buyer Indemnitee
hereunder with respect to any Buyer Indemnified Liabilities to the extent such
Buyer Indemnified Liabilities arise from (x) the gross negligence or willful
misconduct of any Buyer Indemnitee as determined by a final judgement of a court
of competent jurisdiction or (y) a dispute among the Buyer Indemnitees not
arising from the action or omissions of the Issuer. To the extent that the
foregoing undertaking by the Issuer may be unenforceable for any reason, the
Issuer shall make the maximum contribution to the payment and satisfaction of
each of the Buyer Indemnified Liabilities that is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 9(m) shall be the same
as those set forth in Section 7 of the Registration Rights Agreement.

 

- 27 -

 

 

(n)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.

 

(o) Remedies. Each Buyer and each holder of the Shares shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Issuer recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Issuer therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security. The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

 

[Signature Page Follows]

 

- 28 -

 

 

IN WITNESS WHEREOF, each Buyer and the Issuer have caused their respective
signature page to this Securities Purchase Option Agreement to be duly executed
as of the date first written above.

 

  ISSUER:      

ECO-STIM ENERGY SOLUTIONS, INC.,

a Nevada corporation

        By: /s/ Jon Christopher Boswell   Name: Jon Christopher Boswell   Title:
President and Chief Executive Officer

 

[Signature Page to Securities Purchase Option Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Issuer have caused their respective
signature page to this Securities Purchase Option Agreement to be duly executed
as of the date first written above.

 

  BUYER:      

ACM EMERGING MARKETS MASTER FUND I, L.P.,

a Cayman Islands exempted limited partnership

By: ALBRIGHT CAPITAL MANAGEMENT LLC,
its General Partner

        By:

/s/ Ahmad Al-Sati

  Name: Ahmad Al-Sati   Title: Authorized Officer

 

[Signature Page to Securities Purchase Option Agreement]

 

 

 

 

SCHEDULE OF BUYERS

 

(1)   (2)   (3)   (4)

Buyer

 

Address and
Facsimile Number

 

Number of
Shares

 

Purchase Price

              ACM Emerging Markets Master Fund I, L.P.  

C/O Albright Capital Management LLC

1101 New York Avenue, NW

Washington, DC 20005

Facsimile: 1 202 370 3555

E-mail: aalsati@albrightcapital.com
noliveira@albrightcapital.com

Attention: Ahmad Al-Sati;
Nelson Oliveira

  1,333,333   $7,999,998

 

 

 



 

EXHIBIT A

 

OPINIONS

 



 

 

